Title: C. W. F. Dumas to John Adams: A Translation, 6 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 6 June 1781

According to the orders in your letter of the first of this month, I sealed the letter you sent me for the president of Their High Mightinesses with my own seal and addressed it in Dutch with the name of the man who presides currently, the Baron Pallant de Glinthuisen. I brought it to him yesterday morning and told him that I received it from Mr. Adams with orders to deliver it to him. He took it and without unsealing it, told me to return the next day to learn how to proceed after he consulted about the letter. This morning I went back to his home. He had the unsealed cover letter and the papers in his hand. He told me he learned that the address was in my hand, and since I announced the letter was from Mr. Adams, without adding the title plenipotentiary, as it is signed, I deceived him. He added that if one wanted to write, it should be addressed to Their High Mightinesses in the form of a request, just as for any person. He did not want to receive these papers and told me to take them back. At my refusal, he put them in my hat, telling me that I was wrong to tell you to proceed this quickly. Not wanting to engage him personally in a most unfair quarrel, I took my leave. I believed only that I was obliged to point out to him, that you could not address a letter yourself if you did not know the address; that I was acting on your orders, and the proof that I intended no surprise was that I delivered the letter myself, a behavior which seemed to me to be more frank and respectful in all respects than sending it by post, which was my alternative; and that you were not following these procedures because of your superiors, much less because of me, but rather under orders of your sovereign state. It seems to me that you have used the only method available within your power to communicate between two nations. Authentic proof of a complete and perfected American confederation must be regarded by this republic as necessary for the enlightenment of the true intentions of the United States against the enemies of this republic. Finally, I would give you, sir, a faithful report of what just occurred regarding these papers, and I would not know how you would proceed with them later.
The person to whom I gave the other letter invited me to visit this afternoon, and after having received me with civility and cordiality, he said and expressly repeated, that the return of the letter you had written to him, which he placed in my hands, was for a reason. It was for the same reason that the letter to the president was returned, that is, that you wrote in the capacity of minister plenipotentiary, and by your own admission, this commission was in deliberation in the respective provinces. The prince must wait for a resolution from Their High Mightinesses, who in turn must wait for instructions from their arbiters. In a word, it was a matter of pure etiquette, that I must understand and that you must understand also, apart from any personal regards for you.
I will wait for your orders to see if you think I should send the two letters and the two copies again, or if I should retain them. I should add that the president told me that if the letter had arrived by mail, he would have had to suppress it, therefore making it useless.
I hope in all of this that you approve of my conduct, which is that of one who is always with the greatest respect, sir, your very humble and very obedient servant

C. W. F. Dumas

